Automobile Subframe Alignment Fixture


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibayama (US 6058614, “Shibayama”).
Regarding claim 1, Shibayama discloses, in figures 1-6, an adjustable automobile subframe alignment fixture (col. 2, lines 53-57, Shibayama’s invention is an apparatus for measuring alignment including a jig means for supporting a suspension sub-assembly) for inspecting a subframe (G), comprising: one or more bases (1); one or more rails (6b), connected to the one or more bases (col. 6, lines 20-23, “The measuring means 3 is provided, as shown in FIGS. 2 through 5, with: a supporting column 6 which is movable along rails 6b on a bed 1 between a laterally outer clearing position and a laterally inner measuring position”), having indexing positions (see previous comment regarding Shibayama’s movable measuring means with a laterally inner measuring position) to accommodate multiple sized subframes (G); and one or more connection points (4), adjustably mounted on the one or more rails {6b, Fig. 1; col. 6, lines 3-7, "The jig means 2 is to support the suspension sub-assembly in a predetermined position, and is constituted by the following members: i.e., a pair of right and left vertically movable workpiece receiving members 4, 4 which support, at right and left side portions of the Sub-frame G"), configured to receive risers and/or jigs (2) for adjusting to a geometry of the subframe and allowing structural integrity of the subframe to be determined (col. 8, lines 22-26, "In adjusting the alignment, the Suspension Sub-assembly is supported in the predetermined position by the jig means 2 as described above. Then, the supporting column 6 of each of the measuring means 3 is advanced to the measuring position."; col. 8, lines 56-62, "Then, by means of the alignment adjustment member Da which adjusts the connecting position of the control link of the suspension relative to the sub-frame G, alignment is performed so that the toe to be detected by the toe detecting means 10f and the camber to be detected by the camber detecting means 10g respectively become predetermined target values").

Regarding claim 2, Shibayama discloses, in figures 1-6, matching the geometry of the subframe to a geometry of the fixture represents structural integrity of the subframe (col. 2, lines 52-61, the present invention is an apparatus for measuring alignment of a suspension of a vehicle, the measuring being made at a stage of sub-assembling the suspension, the apparatus comprising jig means for supporting a suspension sub assembly in a predetermined position; a supporting frame disposed on each lateral side of the jig means, a measuring element which perpendicularly abuts with a reference surface which is at right angles to an axle of a wheel mounting member).

Regarding claim 3, Shibayama discloses, in figures 1-6, failing to match the geometry of the subframe to a geometry of the fixture represents lack of structural integrity of the subframe (col. 12, lines 7-26, "As described hereinabove, by comparing the change characteristics of the toe and the camber with the reference change characteristics, the presence or absence of an assembly error can be discriminated. Further, the pattern of that deviation of change characteristics of the toe and the camber from the reference change characteristics which arises due to the deviation of the connecting position of each of the links is checked in advance. Then, the pattern of deviation of the actually measured change characteristics of the toe and the camber relative to the reference change characteristics is compared with the pattern that has been checked in advance. A discrimination can thus be made as to which particular connecting position of the links is deviated. Therefore, it is possible to correct the deviation in the connecting position by feeding back the above-described data to the process of manufacturing the sub-frames. The quality of the suspension can thus be improved. The comparison between the change characteristics of the toe and the camber and the reference change characteristics, as well as the comparison of deviation patterns can be automatically made by using a computer").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Shibayama (US 6058614, “Shibayama”) as applied to claim 1 above, and further in view of Buchwitz (US 20080134490; “Buchwitz”).

Regarding claim 4, Shibayama fails to disclose threaded hole patterns as connection points.
Buchwitz teaches, in figure 2, the one or more connection points is a threaded hole pattern (not enumerated, see figure 2, examiner notes Buchwitz shows a threaded hole for a threaded locating pin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixture of Shibayama to include at least one threaded hole as taught by Buchwitz. Doing so would provide for the precision alignment of the subframe on the fixture while allowing flexibility by not requiring fixed locating pins.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Shibayama (US 6058614, “Shibayama”) as applied to claim 1 above, and further in view of Jullemier (WO 9519868; “Jullemier”).

Regarding claim 5, Shibayama fails to disclose riser and jigs are unique to specific subframes.
Jullemier teaches the risers and/or jigs are unique to individual subframes (see Jullemier’s translation, p. 2, ¶ 7, examiner notes Jullemier’s support configured for different models by selecting upper elements and holdings that correspond to the model to be treated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixture of Shibayama to include holding for unique subframes as taught by Jullemier. Doing so would provide for one tool being adaptable for use on a variety of vehicles and minimize space needed to store multiple fixtures.

Allowable Subject Matter
Claims 6 - 10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, although Shibayama, Buchwitz and Jullemier disclose an apparatus for measuring alignment of a suspension subframe including a bed with jig means extending from the bed, where the subframe is held by a work piece receiving member above the bed as alignment is determined or adjusted; they do not disclose applicant’s fixture with columns and voids forming a fixture geometry that mates with a subframe when the subframe has normal structural integrity. Furthermore, no other prior art can be found to motivate or teach applicant’s fixture including a lower surface; one or more columns extending outwardly from the lower surface; and one or more material voids located within the lower surface; where the lower surface, the one or more columns and the one or more material voids form a fixture geometry; and where matching the fixture geometry to a geometry of a subframe represents structural integrity of the subframe, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856